ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Kamran Zaland Supplies and Services            )      ASBCA No. 61339
                                               )
Under Contract No. W91B4L-09-P-0288            )

APPEARANCE FOR THE APPELLANT:                         Mr. Abdul Sattar
                                                       President

APPEARANCES FOR THE GOVERNMENT:                       Scott N. Flesch, Esq.
                                                       Army Chief Trial Attorney
                                                      CPT Jeremy D. Burkhart, JA
                                                       Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE HARTMAN
               ON APPELLANT'S MOTION FOR RECONSIDERATION

       On January 20, 2020, appellant submitted to us a two-sentence motion asking us to
reconsider our decision granting the government's motion to dismiss appellant's appeal
for lack of jurisdiction. The motion stated the "decision [issued by us] should be
reconsidered based on a few points, which are important and need to be reconsidered." It
did not state which "points" need to be reconsidered or set forth any basis why our initial
determination on any "point" should be modified.

       Under Board Rule 20, a motion for reconsideration "shall set forth specifically the
grounds relied upon" for that motion. As we recently explained in A.A.K. C. C., ASBCA
No. 60399, 19-1 BCA 137,381, it is well-established that, absent specific assertions in
support of such a motion, the motion does not satisfy the requirements of Rule 20.
"Reconsideration motions that do not specifically allege the grounds upon which they are
based are denied for failure to comply with Board rules." Id. at 181,721; Taj Al Rajaa Co.,
ASBCA No. 58801, 14-1BCA135,555 at 174,229; Southwest Marine, Inc., ASBCA
No. 33208, 89-1BCA121,197 at 106,972.

      In its motion, appellant sets forth no basis for us to reconsider our prior decision.
Appellant's motion therefore fails to comply with Rule 20 and must be denied.

       Moreover, Board records establish that appellant received our November 25, 2019
decision by email no later than November 27, 2019. On that date, appellant sent the
Board an email stating "We have received the decision of ASBCA for appeal 61339" and
"would like to know what exactly should we do if we have concerns about this decision."
Appellant was advised by the Board's Recorder's Office the same day as follows:
             Board Rule 20, Motion for Reconsideration, sets forth the
             requirements and deadline for a party to request the Board
             to reconsider a decision .... [A] copy of the Rules is attached.

Pursuant to Board Rule 20, a motion for reconsideration must be filed within 30 days of
receipt of the decision for which reconsideration is sought. Appellant's January 20, 2020
motion for reconsideration was not filed within 30 days of appellant's November 27,
2019 receipt of the November 25, 2019 decision for which it seeks reconsideration. The
motion therefore must also be dismissed as untimely. Program and Construction
Management Group, Inc., ASBCA No. 47048, 95-1 BCA, 27,413 at 136,651, ajf'd,
64 F.3d 676 (Fed. Cir. 1995) (per curiam) (table).

       Appellant's motion for reconsideration fails to comply with Board Rule 20 and is
denied.

      Dated: February 14, 2020



                                                 TERRENCES.HARTMAN
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

I concur



                                                 OWEN C. WILSON
Administrative Judge                             Administrative Judge
Acting Chairman                                  Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals




                                            2
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61339, Appeal ofKamran
Zaland Supplies and Services, rendered in conformance with the Board~s Charter.

      Dated:



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                           3